Citation Nr: 0114114	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1951 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case was previously before the Board on two occasions, 
upon which due process rights were satisfied and further 
development was warranted.  Specifically, in November 1999, 
the Board remanded the case to afford the veteran a requested 
personal hearing before a Member of the Board.  That hearing 
was scheduled for the veteran, and in January 2000, the 
veteran canceled his request for a hearing.  In May 2000, the 
Board remanded the case again for development of outstanding 
VA treatment records.  In particular, as referenced in an 
April 23, 1997 VA report, the Board had the RO search for the 
report of a pending social services consultation for the 
veteran.  The RO received consultation report, dated April 
24, 1997, that indicates that the veteran was spoken to by 
telephone on that date, and that he was unsure if he wanted 
to participate in a Stop Smoking Clinic.  Otherwise, the RO 
was unable to obtain any other referable consultation 
reports.  All indicated development from the prior two 
remands having been completed to the extent possible, the 
case is again before the Board for appellate review.  


REMAND

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Namely, service medical records reveal that upon service 
entrance in October 1951, the veteran was clinically 
evaluated as normal for the lungs and the chest.  In 
September 1955, the veteran was seen because his chest was 
cold and he felt like he had had a fever the night before.  
The impression was pharyngitis, acute.  On re-enlistment 
examination in November 1955, the veteran was clinically 
evaluated as normal for the lungs and the chest.  A chest x-
ray taken on November 15, 1955, for discharge and re-
enlistment purposes showed that the chest was essentially 
normal.  On March 6, 1956, the veteran was seen for 
complaints of pain in his chest.  He had been panting for 2 
days, and it (the pain) seemed deep in the lungs, with no 
cough, and his chest reportedly felt tight on deep breathing.  
He could not sleep, and he tossed and turned.  He had lost 
weight and his appetite was poor.  The examiner wrote "PE:  
neg- Chest xray PB"  which seems to mean physical 
examination negative, chest x-ray (for) pressure, or 
periodic, breathing.  Or that there was a negative chest x-
ray at that time, but no x-rays with a corresponding date 
were indicated.  

Shortly thereafter, the veteran underwent a psychiatric 
episode, for which he was hospitalized, from May 1956 to June 
1956.  During that time, on June 5, 1956, a chest x-ray was 
performed.  That chest x-ray revealed that the lung fields 
were clear, and that the heart was normal in size, shape and 
position.  There was no evidence of pathological change in 
the diaphragm, pleura, or bony thorax.  Service connection is 
currently in effect for schizophrenic reaction, paranoid 
type.  Upon service separation in June 1957, the veteran was 
evaluated as clinically normal for the lungs and chest.  

Since the beginning of his appeal, the veteran has contended 
that he was not given a chest x-ray at the time of service 
separation; as was indicated by the RO in its July 1997 
rating decision when the RO stated "chest x-ray was negative 
at the time of his separation from service on June 20, 
1957."  Indeed, and as chronicled above, it does not appear 
that a chest x-ray was afforded the veteran at the time of 
his service separation examination in June 1957.  

The veteran was most recently hospitalized at VA in January 
2000 for acute exacerbation of chronic obstructive pulmonary 
disease.  The veteran should be examined by VA and an opinion 
obtained regarding whether there is any correlation between 
chest exacerbation in service and his current 
lung/respiratory disorders. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should be afforded the 
appropriate VA examination to determine 
the etiology and onset of his current 
lung and respiratory disorder(s).  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review during the course of the 
evaluation.  The examiner is asked to 
opine on whether the veteran's current 
chronic obstructive pulmonary disease, 
and any other lung and respiratory 
disorders found, are related to any 
exacerbation of the chest that he had in 
service, in particular in March 1956.  

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


